 
Exhibit 10.1

EMPLOYMENT AGREEMENT


This Employment Agreement (this "Agreement") is entered into as of August 14,
2006, by and between The Majestic Star Casino, LLC ("Employer" or the “Company”)
and Jon Scott Bennett ("Executive").



1.  
Employment. Employer hereby employs Executive, and Executive hereby accepts
employment by the Employer, as the Vice President and Chief Financial Officer of
the Company and agrees to perform such executive, managerial and administrative
duties, commensurate with Executive's position, as Employer may specify from
time to time, during the Specified Term as defined in paragraph 2.

 

2.  
Effective Date; Specified Term. This Agreement shall be effective as of July 3,
2006 (the “Effective Date”). Subject to earlier termination as provided herein,
the term of the Executive's employment hereunder shall terminate twenty-four
(24) months after the Effective Date (the "Specified Term"). If either party to
this Agreement chooses not to renew the terms and conditions set forth herein by
exercising their rights under this paragraph 2, then Executive’s employment with
Employer may continue on an at-will basis and no paragraph, section, duty or
obligation appearing in this Agreement shall be binding on the parties except
paragraphs 6, 7, 8, 9, 14, 15, 16, 17, 18, 19, 20, and 22. Notwithstanding the
foregoing, the parties to this Agreement are free to agree in writing to extend
the Specified Term or other provisions of this Agreement. Employer shall provide
at least ninety (90) days advance written notice to Executive if Employer
decides not to renew this Employment Agreement. If Executive remains employed by
Employer after the Specified Term, on an at-will basis, and if Employer decides
to exercise its right to terminate Executive, Employer shall provide Executive
thirty (30) days notice in advance of the Employer’s decision to terminate
Executive. Employer shall also have the right to pay Executive the equivalent of
thirty (30) days’ Base Salary (defined below) in lieu of thirty (30) days notice
of an at-will termination. Conversely, if, after the Specified Term, Executive
decides to resign from his position, Executive shall provide Employer thirty
(30) days’ advance notice of the effective resignation date. Employer will
determine, at its sole discretion, if Executive will be released immediately and
paid the equivalent of thirty (30) days’ Base Salary (defined below) in lieu of
Executive working the full 30-day period.

 

3.  
Compensation.

 

a.  
Base Salary. During the Specified Term, in consideration of the performance by
Executive of Executive's obligations hereunder to Employer, Employer shall pay
Executive an annual base salary (the "Base Salary") of Three Hundred Thousand
Dollars ($300,000). The Base Salary shall be payable in accordance with the
payroll practices of Employer as in effect from time to time for Employer's
senior executives. The Base Salary shall be reviewed annually, exclusively by
Employer, and any increase thereto shall be in Employer's sole discretion.

 

Employment Agreement
Page 1 of 13

--------------------------------------------------------------------------------





 

b.  
Bonus Compensation.  Executive shall be entitled to participate in Employer’s
discretionary bonus or incentive plan as formulated from time to time by
Employer’s Board of Directors in its sole discretion, which shall be equal to a
target rate of thirty percent (30%) of Executive’s Base Salary actually paid
during the year and based on the current bonus program in effect at that time.

 

c.  
Executive Benefit Programs. During the Specified Term, Executive shall be
entitled to participate in all of Employer's Executive benefit plans (the
"Plans") as are generally made available from time to time to Employer's senior
executives, subject to the terms and conditions of such plans, and subject to
Employer's right to amend, terminate or take other similar actions with respect
to such plans. To the extent such Plans include life insurance, the Company
agrees to provide Executive life insurance on terms and conditions no less
favorable than similarly situated senior executives. The Executive shall receive
a maximum reimbursement of five thousand dollars ($5,000) per calendar year for
unreimbursed medically necessary expenses incurred in the same calendar year and
submitted in accordance with Company expense procedures.

 

d.  
Business Expense Reimbursements. Employer will pay or reimburse Executive for
all reasonable out-of-pocket expenses, including travel expenses, Executive
incurs during the Specified Term in the course of performing Executive's duties
under this Agreement upon timely submission of appropriate documentation to
Employer, as prescribed from time to time by Employer.




e.  
Automobile Allowance. Executive shall be entitled to an automobile allowance of
$500 per month during the Specified Term.




f.  
Vacation. At the Effective Date, Executive shall be entitled to four (4) work
weeks (the equivalent of twenty (20) days) of paid vacation to be taken at times
mutually acceptable to the Employer and Executive; provided, however, that
Executive shall not be entitled to compensation for any vacation accrued but not
used in any anniversary year except upon termination of Executives employment by
Executive with cause or termination by the Company without cause. Unused
vacation days cannot be carried forward or banked for future years absent
express written consent by a duly authorized representative of the Employer.




4.  
Extent of Services.  Executive agrees that the duties and services to be
performed by Executive shall be performed exclusively for Employer. Executive
further agrees to perform such duties in an efficient, trustworthy, lawful, and
businesslike manner. Executive agrees not to render to others any service of any
kind whether or not for compensation, or to engage in any other business
activity whether or not for compen-sation, that is similar to or conflicts with
the performance of Executive's duties under this Agreement, without the prior
written approval of the Board of Directors.

 

Employment Agreement
Page 2 of 13

--------------------------------------------------------------------------------





 

5.  
Policies and Procedures. In addition to the terms herein, Executive agrees to be
bound by Employer's policies and procedures including drug testing and
background checks, as they may be established or amended by Employer in its sole
discretion from time to time. In the event the terms in this Agreement conflict
with Employer's policies and procedures, the terms herein shall take precedence.

 

6.  
Licensing Requirements. Executive acknowledges that Employer is engaged in a
business that is or may be subject to and exists because of privileged licenses
issued by governmental authorities in Nevada and other jurisdictions in which
Employer and its parents, subsidiaries, affiliates and joint ventures
(collectively “Employer Group”) is engaged in or has applied to engage in or,
during the Specified Term, may apply to engage in business. If requested to do
so by Employer or Employer Group, Executive shall apply for and obtain any
license, qualification, clearance or the like that shall be requested or
required of Executive by any regulatory authority having jurisdiction over
Employer or Employer Group. Additionally, Executive shall timely prepare and
submit to Employer all background information forms and other documents required
pursuant to The Majestic Star Casino, LLC Gaming Compliance Program. Any and all
costs associated with training and license qualifications, clearances or the
like shall be paid by the Employer.

 

7.  
Failure to Satisfy Licensing Requirement. If Executive fails to satisfy any
licensing requirement referred to in paragraph 6 above, or if any governmental
authority directs the Employer to terminate any relationship it may have with
Executive, or if Employer shall determine, in Employer's sole and exclusive
judgment, that Executive was, is or might be involved in, or is about to be
involved in, any activity, relationship(s) or circumstance that could or does
jeopardize the business of Employer or Employer's Group, their reputation or
such licenses, or if any such license is threatened to be, or is, denied,
curtailed, suspended or revoked, this Agreement may be terminated by Employer
and the parties' obligations and responsibilities shall be determined by the
provisions of paragraph 11(a).

 

Employment Agreement
Page 3 of 13

--------------------------------------------------------------------------------





 

8.  
Restrictive Covenants.

 

a.  
Competition. Executive acknowledges that, in the course of Executive's
responsibilities hereunder, Executive will form relationships and become
acquainted with certain confidential and proprietary information as further
described herein. Executive further acknowledges that such relationships and
information are and will remain valuable to the Employer and Employer Group and
that the restrictions on future employment as set forth herein are reasonably
necessary in order for Employer and Employer Group to remain competitive in the
gaming industry. Except as otherwise provided in paragaraphs, 11 and 12,
Executive agrees that during the period of his employment with the Company and
for the twelve (12) month period following termination of his employment with
the Company for whatever reason he will not become a stockholder, director,
officer, employee or agent of or consultant to any corporation, partnership or
other entity or engage in any business as a sole proprietor in or act as a
consultant to any such entity or otherwise engage, directly or indirectly, in
any enterprise, in each case which competes with or has a vendor relationship
with any business or activity engaged in, or known by Executive to be
contemplated to be engaged in, by the Company or the Employer Group in any
county where the Company has gaming operations, provided, however, that
competition shall not include the ownership (solely as an investor and without
any other participation in or contact with the management of the business) of
less than one percent of the outstanding shares of stock of any corporation
engaged in any such business, which shares are regularly traded on a national
securities exchange or in an over-the-counter market. The Company, in its sole
discretion, may waive one or more of the restrictions set forth in this
subparagraph; however, any such waiver must be in writing executed by an
authorized Company representative, and shall be effective only to the extent it
is set forth in writing.

 

b.  
Non-solicitation-Customers: During and after Executive’s employment with
Employer, the Executive covenants not to:

 

 
i.
Make known to any third party or use other than in the performance of his duties
the names and addresses of any of the customers of Employer or any member of
Employer Group, or any other information or data pertaining to those customers;

 

 
ii.
Call on, solicit, induce to leave and/or take away, or attempt to call on,
solicit, induce to leave and/or take away, any of the customers of Employer or
any member of the Employer Group, either for Executive's own account or for any
third party;

 

Employment Agreement
Page 4 of 13

--------------------------------------------------------------------------------




 
iii.
Call on, solicit and/or take away, any potential or prospective customer of
Employer or any member of the Employer Group, on whom the Executive called or
with whom Executive became acquainted during employment (either before or during
the Specified Term), either for Executive's own account or for any third party;
and

 

 
c.
Non-Solicitation- Employees and Independent Contractors. For the twelve (12)
month period immediately following cessation of Executive’s employment with
Employer for any reason whatsoever, Executive covenants not to approach or
solicit any employee or independent contractor of Employer or any member of the
Employer Group with a view towards enticing such person to leave the employ or
service of Employer or any member of the Employer Group, or hire or contract
with any employee or independent contractor of Employer or any member of the
Employer Group, without the prior written consent of the Employer, such consent
to be within Employer's sole and absolute discre-tion.

 

 
d.
Confidentiality. Executive covenants and agrees that Executive shall not at any
time during the Specified Term or thereafter, without Employer's prior written
consent, such consent to be within Employer's sole and absolute discretion,
disclose or make known to any person or entity outside of the Employer Group any
Trade Secret (as defined below), or proprietary or other confidential
information, in any form, concerning Employer or any member of the Employer
Group, including without limitation, Employer's custom-ers, its casino, hotel,
and marketing practices and procedures, management and employment practices,
procedures and policies, or any other information regarding Employer or any
member of the Employer Group, which is not already and generally known to the
public through no wrongful act of Executive or any other party. Executive
covenants and agrees that Executive shall not at any time during the Specified
Term or thereafter, without the Employer's prior written consent, utilize any
such Trade Secrets, proprietary or confidential information in any way other
than in connection with his employment hereunder. For purposes of this
Agreement, Trade Secrets is defined as data or information, including a formula,
pattern, compilation, program, device, method, know-how, technique or process,
that derives any economic value, present or potential, from not being generally
known to, and not being readily ascertainable by proper means by, other persons
who may or could obtain any economic value from its disclosure or use.

 

 
e.
Third Party Information. Executive acknowledges that Employer and other members
of the Employer Group have received and in the future will receive from third
parties their confidential or proprietary information subject to a duty to
maintain the confidentiality of such information and to use it only for certain
limited purposes. Executive will hold all such confidential or proprietary
information in the strictest confidence and will not disclose it to any person
or entity or to use it except as necessary in carrying out Executive's duties
hereunder consistent with Employer's (or such other member of the Employer
Group's) agreement with such third party.

 

Employment Agreement
Page 5 of 13

--------------------------------------------------------------------------------




 
f.
Employer's Property. Executive hereby confirms that Trade Secrets, proprietary
or confidential information and all information concerning Employer or Employer
Group’s customers, goods, services or facilities owned, operated or managed by
Employer constitute Employer's exclusive property (regard-less of whether
Executive possessed or claims to have possessed such information prior to the
date hereof). Executive agrees that upon termination of employ-ment, Executive
shall promptly return to the Employer all documents, papers, notes, notebooks,
memo-randa, computer disks, and any other similar repositories of information
(regardless of whether Executive possessed such information prior to the date
hereof) containing or relating in any way to the Trade Secrets or proprietary or
confidential information of each member of the Employer Group, including but not
limited to, the documents referred to in paragraph 9(c). Such repositories of
information also include but are not limited to any so-called personal files or
other personal data compilations in any form, which in any manner contain any
Trade Secrets or proprietary or confidential information of Employer or any
member of the Employer Group.

 

 
g.
Notice to Employer. Executive agrees to notify Employer immediately of any
employers for whom Executive works or provides services (whether or not for
remuneration to Executive or a third party) during the Specified Term or within
the Restrictive Period.

 

9.  
Representations.  Executive hereby represents, warrants and agrees with Employer
that:

 

 
a.
The covenants and agreements contained in paragraphs 4 and 8 above are
reasonable, appropriate and suitable in their geographic scope, duration and
content; the Employer's agreement to employ the Executive and a portion of the
compensation and consideration to be paid to Executive hereunder is separate and
partial consideration for such covenants and agreements; the Executive shall
not, directly or indirectly, raise any issue of the reasonableness,
appropriateness and suitability of the geographic scope, duration or content of
such covenants and agreements in any proceeding to enforce such covenants and
agreements; and such covenants and agreements shall survive the termina-tion of
this Agreement, in accordance with their terms;

 

 
b.
The enforcement of any remedy under this Agreement will not prevent Executive
from earning a livelihood, because Executive's past work history and abilities
are such that Executive can reasonably expect to find work in other areas and
lines of business;

 

 
c.
The covenants and agreements stated in paragraphs 4, 6, 7 and 8 above are
essential for the Employer's reasonable protection;

 

Employment Agreement
Page 6 of 13

--------------------------------------------------------------------------------




 
d.
Employer has reasonably relied on these covenants and agreements by Executive;
and

 

 
e.
Executive has the full right to enter into this Agreement and by entering into
and performance of this Agreement will not violate or conflict with any
arrangements or agreements Executive may have or agreed to have with any other
person or entity.

 

 
f.
Executive acknowledges and warrants to Employer the receipt and sufficiency of
separate consideration for the assignment by Employer of Employer's rights and
Executive's obligation under paragraph 8.

 
Notwithstanding paragraph 19, Executive agrees that in the event of Executive's
breach or threatened breach of any covenants and agreements set forth in
paragraphs 4 and 8 above, Employer may seek to enforce such covenants and
agreements in court through any equitable remedy, including specific performance
or injunction, without waiving any claim for damages. In any such event,
Executive waives any claim that the Employer has an adequate remedy at law or
for the posting of a bond.
 

10.  
Termination for Death. Executive's employment hereunder shall terminate upon
Executive's death. In the event of Executive's death, Executive (or Executive's
estate) shall have no right to receive any compensation or benefit hereunder or
otherwise from Employer or any member of the Employer Group on and after the
effective date of termination of employment other than: (1) unpaid Base Salary
earned to the date of termination of employment (which shall be paid on
Employer's next scheduled payroll date), (2) any earned but unpaid Bonus
Compensation under paragraph 3(b) prorated for the period of employment during
the applicable bonus period; (3) business expense reimbursement pursuant to
paragraph 3(d), (4) benefits provided pursuant to paragraph 3(c), subject to the
terms and conditions applicable thereto, (5) the equivalent of sixty (60) days
Base Salary together with two months COBRA payment for Executive’s then-insured
dependents at the Employer’s expense and (6) any earned and unpaid vacation.

 

Employment Agreement
Page 7 of 13

--------------------------------------------------------------------------------





 

11.  
Termination by Employer

 

a.  
For Cause. Employer may terminate Executive's employment hereunder for Cause (as
defined below) at any time. If Employer terminates Executive's employment for
Cause, Executive shall have no right to receive any compensation or benefits
hereunder or otherwise from Employer or any member of the Employer Group on and
after the effective date of termination of employment other than: (1) unpaid
Base Salary earned to the date of termination of employment (which shall be paid
on Employer's next scheduled payroll date), (2) business expense reimbursement
pursuant to paragraph 3(d), and (3) benefits provided pursuant to paragraph
3(c), subject to the terms and conditions applicable thereto. For purposes of
this paragraph 11, Cause is defined as Executive's: (i) failure to abide by
Employer’s policies and procedures, (ii) misconduct, gross negligence,
insubordination, or inattention to Employer’s business, (iii) failure to perform
the duties required of Executive up to the standards established by the Chief
Operating Officer, or other material breach of this Agreement, or (iv) failure
or inability to satisfy the requirements stated in paragraphs 6, 7, and 8 above.
Should Employer believe that cause exists to terminate Executive, Employer
agrees to provide written notice to Executive of the specific items identified
as cause and afford Executive a period of thirty (30) business days from receipt
of the written notice to remedy the deficiencies to Employer's satisfaction. If,
at the conclusion of the cure period, Employer determines Executive has not
satisfactorily remedied the deficiency, Employer shall notify Executive who
shall be immediately terminated. Nothing in this paragraph 11 precludes Employer
from immediately terminating Executive's employment if Executive is convicted of
felonious criminal conduct, physically aggressive conduct toward any co-worker,
patron, vendor or customer of Employer, illegal drug use, or based upon any
gaming authority's demand that Employer do so.

 

Employment Agreement
Page 8 of 13

--------------------------------------------------------------------------------


 b.  
Without Cause. Employer may terminate Executive at any time during the Specified
Term upon ninety (90) days’ written notice, or, in the Employer’s sole
discretion, the equivalent of ninety (90) days’ Base Salary in lieu of notice.
In addition to any amount due in lieu of notice, should Employer terminate
Executive’s employment without cause, then Executive shall have no right to
receive any compensation or benefits hereunder or otherwise from Employer or any
member of the Employer Group on or after the effective date of termination of
employment other than: (1) unpaid Base Salary earned to the date of termination
of employment plus the equivalent of an additional six (6) months’ Base Salary
or the remainder of annual Base Salary due under this Agreement, whichever is
less; (2) earned but unpaid Bonus Compensation under Paragraph 3 (b) prorated
for the period of employment during the applicable bonus period, (3) business
expense reimbursement pursuant to paragraph 3 (d), (4) benefits provided
pursuant to paragraph 3(c), subject to the terms and conditions applicable
thereto, (5) Employer paid COBRA benefits for a period of six (6) months
following termination; and (6) any earned and unused vacation. Employer agrees
to waive the non-compete provisions of paragraph 8(a) in the event Employer
terminates Executive without Cause.
 

 

12.  
Termination By Executive

 

a.  
For Good Reason. Executive may terminate Executive's employment hereunder for
Good Reason upon thirty (30) days prior written notice to Employer. “Good
Reason” shall mean: (i) failure of Employer to pay Executive's compensation when
due, (ii) material reductions in Executive's duties and responsibilities without
his consent, or (iii) following a Change in Control. "Change in Control" means:
(a) a sale, exchange or transfer of more than 50% of the assets or earning power
of the Company on a consolidated basis or more than 50% of its stock; (b) a
merger or consolidation of the Company (excluding merger or consolidation where
the voting securities of the Company prior to the merger or consolidation
continue to represent more than 50% of the combined voting power of the
surviving entity after the merger or consolidation), (c) any reorganization,
reverse stock split or recapitalization that would result in a change in
control, (d) any liquidation or dissolution of the Company, or (e) any
transactions or series of related transactions having the same effect as a
Change in Control. Should Executive terminate for Good Reason, Executive shall
be entitled to: (1) unpaid Base Salary earned to the date of termination of
employment plus the equivalent of an additional six (6) months’ Base Salary or
the remainder of annual Base Salary due under this Agreement, whichever is less;
(2) earned but unpaid Bonus Compensation under Paragraph 3 (b) prorated for the
period of employment during the applicable bonus period, (3) business expense
reimbursement pursuant to paragraph 3 (d), (4) benefits provided pursuant to
paragraph 3(c), subject to the terms and conditions applicable thereto, and (5)
Employer paid COBRA benefits for a period of six (6) months following
termination; and (6) any earned and unused vacation. Employer agrees to waive
the non-compete provisions set forth in paragraph 8(a) in the event Executive
terminates his employment pursuant to paragraph 12(a)(i) and 12(a)(iii).
 
Good Reason shall not exist unless Executive first provides Employer’s Chief
Operating Officer with written notice of the facts alleged to constitute Good
Reason and until such breach, reduction or requirement remains uncured for
twenty (20) business days following the Chief Operating Officer’s receipt of
such written notice from Executive. This twenty (20) business day cure period
shall not apply to a Change in Control.

 

b.  
Without Good Reason. Executive may terminate his employment for any reason other
than Good Reason, death or disability, upon providing to Employer thirty (30)
days advance written notice of such termination. Should Executive terminate his
employment for a reason other than Good Reason, death or disability, Executive
shall have no right to receive any compensation or benefit hereunder or
otherwise from Employer or any member of the Employer Group on and after the
effective date of termination other than: (1) unpaid Base Salary earned to the
date of termination of employment (which shall be paid on Employer's next
scheduled payroll date), (2) business expense reimbursement pursuant to
paragraph 3(d), and (3) benefits provided pursuant to paragraph 3(c), subject to
the terms and conditions applicable thereto.

 

13.  
Release; Full Satisfaction. Notwithstanding anything to the contrary, no
payments or benefits shall be provided that are in addition to the payments or
benefits that would be provided pursuant to paragraphs 11(b) and 12(a) unless
and until Executive executes and delivers a standard form of general release of
claims, and such release has become irrevocable; provided, however, that
Executive shall not be required to release any indemnification rights or
continuing rights to benefits under Employer's benefit plans, in accordance with
the terms and conditions of such plans.

 

14.  
Cooperation Following Termination. Following termination of Executive's
employment hereunder for any reason, Executive agrees to cooperate with Employer
upon the reasonable request of the Board of Directors and to be reasonably
available to Employer with respect to matters arising out of Executive's
services. Employer shall reimburse, or at Executive's request, advance Executive
for expenses reasonably incurred in connection with such matters.

 

15.  
Interpretation; Each Party the Drafter. Each of the parties was represented by
or had the opportunity to consult with counsel who either participated in the
formulation and documentation of, or was afforded the opportunity to review and
provide comments on, this Agreement. Accordingly, this Agreement and the
provisions contained in it shall not be construed or interpreted for or against
any party to this agreement because that party drafted or caused that party's
legal representative to draft any of its provisions.

 

Employment Agreement
Page 9 of 13

--------------------------------------------------------------------------------





 

16.  
Severability. If any provision hereof is unenforceable, illegal or invalid for
any reason whatsoever, such fact shall not affect the remaining provisions
hereof, except in the event a law or court decision, whether on application for
declaration, or preliminary injunction or upon final judgment, declares one or
more of the provisions of this Agreement that impose restrictions on Executive
unenforceable or invalid because of the geographic scope or time duration of
such restriction. In such event, Employer shall have the option:

 
(a) To deem the invalidated restrictions retroactively modified to provide for
the maximum geographic scope and time duration that would make such provisions
enforceable and valid; or
 
(b) To terminate this Agreement pursuant to paragraph 11(a) or 11(b), whichever
is applicable.
 
Exercise of any of these options shall not affect Employer's right to seek
damages or such additional relief as may be allowed by law in respect to any
breach by Executive of the enforceable provisions of this Agreement.
 

17.  
Notice. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given: (i) when personally delivered, (ii) when delivered by facsimile
upon receipt of confirmation that the transmission was successful, (iii) the
business day following the day when deposited with a reputable and established
overnight express courier (charges prepaid), or (iv) five (5) days following
mailing by certified or registered mail, postage prepaid and return receipt
requested. Unless another address is specified, notices shall be sent to the
addresses indicated below: 

 



 
To Employer:
 
With a copy to its:
 
The Majestic Star Casino, LLC
 
The Majestic Star Casino, LLC
 
301 Fremont Street
 
/o Barden Development, Inc.
 
Las Vegas, NV 89101
 
163 Madison, Suite 2000
 
Attn:
Kirk Saylor
 
Detroit, MI 48226
   
Chief Operating Officer
 
Attn: Don H. Barden
 
Facsimile #: 702-382-5562
 
Facsimile #: 313-496-8700
 
     
AND
 
     
Vice President of Human Resources
     
301 Fremont Street
     
Las Vegas, NV 89101
     
Facsimile #: 702-382-5562
       






Employment Agreement
Page 10 of 13

--------------------------------------------------------------------------------



            To Executive:


            Jon S. Bennett
            5660 Coe Estates Ct.
            Las Vegas, NV 89149
            Facsimile #: 702-341-5878
 
            or to such other address as either party shall have furnished to the
other in writing in accordance herewith.
 

18.  
Tax Withholding. Notwithstanding any other provision of this Agreement, Employer
may withhold from any amounts payable under this Agreement, or any other
benefits received pursuant hereto, such federal, state, local and other taxes as
shall be required to be withheld under any applicable law or regulation.

 

19.  
Dispute Resolution.

 

a.  
Any dispute, claim or controversy arising from or related in any way to this
Agreement or the interpretation, application, breach, termination or validity
thereof, including any claim of inducement of this Agreement by fraud, or
arising from or related in any way to Executive's employment with Employer will
be submitted for final resolution by private arbitration before a single
arbitrator and in accordance with the National Rules for the Resolution of
Employment Disputes and practices then in effect of, the American Arbitration
Association, or any successors thereto ("AAA"), except where those rules
conflict with these provisions, in which case these provisions control;
provided, however, that Employer shall have the right to seek in court equitable
relief, including a temporary restraining order, preliminary or permanent
injunction or an injunction in aid of arbitration, to enforce its rights set
forth in paragraph 8. The arbitration will be held in Las Vegas, Nevada.

 

b.  
Giving recognition to the understanding of the parties hereto that they
contemplate reasonable discovery, including document demands and depositions,
the arbitrator shall provide for discovery in accordance with the Nevada Rules
of Civil Procedure as reasonably applicable to this private arbitration.

 

c.  
To the extent possible, the arbitration hearings and award will be maintained in
confidence, except as may be required by law or for the purpose of enforcement
of an arbitration award.

 

d.  
Each party shall bear its own costs and expenses incurred in connection with
arbitration proceedings pursuant to this Agreement to arbitrate. To the extent
permitted by law, the costs and expenses of the arbitrator(s) and related
expenses shall be shared equally between Employer, on one hand, and Executive on
the other hand.

 

Employment Agreement
Page 11 of 13

--------------------------------------------------------------------------------





 

e.  
Each party hereto waives, to the fullest extent permitted by law, any claim to
punitive or exemplary or liquidated or multiplied damages from the other.

 

20.  
No Waiver of Breach or Remedies. No failure or delay on the part of Employer or
Executive in exercising any right, power or remedy hereunder shall operate as a
waiver thereof nor shall any single or partial exercise of any such right, power
or remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy hereunder. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

 

21.  
Amendment or Modification. No amendment, modification, termination or waiver of
any provision of this Agreement shall be effective unless the same shall be in
writing and signed by the Chief Operating Officer (other than Executive), and
Executive, nor consent to any departure by the Executive from any of the terms
of this Agreement shall be effective unless the same is signed by the Chief
Operating Officer (other than Executive). Any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

22.  
Governing Law; Venue. The laws of the State of Nevada shall govern the validity,
construction, and interpretation of this Agreement, without regard to conflict
of law principles. Each party irrevocably submits to the exclusive jurisdiction
of the courts of the State of Nevada in any action, suit or proceeding of any
kind arising out of or relating to this Agreement (including arbitration) or any
matters contemplated hereby, and agrees that any such action, suit or proceeding
shall be brought only in such court.

 

23.  
Headings. The headings in this Agreement have been included solely for
convenience of reference and shall not be considered in the interpretation or
construction of this Agreement.

 

24.  
Assignment. This Agreement is personal to Executive and may not be assigned by
Executive.

 

25.  
Successors and Assigns. This Agreement may be assigned by Employer to its
successors and shall be binding upon the successors and assigns of Employer.

 

26.  
Prior Agreements. At the Effective Date, this Agreement shall supersede and
replace any and all other prior discussions and negotiations as well as any and
all agreements and arrangements that may have been entered into by and between
Employer or any predecessor thereof, on the one hand, and Executive, on the
other hand, prior to the Effective Date relating to the subject matter hereof.
Executive acknowledges that all rights under such prior agreements and
arrangements shall be extinguished.

 

Employment Agreement
Page 12 of 13

--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, Employer and Executive have entered into this Agreement
as of the date first written above.


JON S. BENNETT




/s/ Jon S. Bennett
Signature


Date: August 14, 2006




THE MAJESTIC STAR CASINO, LLC




By: /s/ Kirk Saylor
               Kirk Saylor
Its: Executive Vice President and Chief Operating Officer


Date: August 14, 2006
 
 
Employment Agreement
Page 13 of 13